Citation Nr: 9917275	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-06 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C.A. Chapter 35.




REPRESENTATION

Appellant represented by:	Steve O'Hare, attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1966 to November 
1968.  The appellant is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO rating decision that denied the 
appellant's claims for service connection for the cause of 
the veteran's death and DEA benefits under 38 U.S.C.A. 
Chapter 35.


FINDINGS OF FACT

1.  The veteran's death in June 1996 was due to an overdose 
of Elavil combined with alcohol ingestion and early cirrhosis 
that caused cardiac arrest or arrhythmia.

2.  At the time of the veteran's death, service connection 
was in effect for status post laceration of the right hand, 
rated zero percent.

3.  During service, the veteran did not engage in combat with 
the enemy.

4.  There is no credible supporting evidence of an inservice 
stressor to support the diagnosis of PTSD.

5.  The cause of the veteran's death was not the result of a 
service-connected disability; nor did the veteran's service-
connected disability have a material influence in producing 
his death.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303. 3.304 
(1998).

2.  The veteran's death due to an overdose of Elavil combined 
with alcohol ingestion and early cirrhosis that caused 
cardiac arrest or arrhythmia was not caused by a disability 
incurred in or aggravated by active service; nor did a 
service-connected disability contribute substantially or 
materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

3.  The criteria for eligibility for DEA benefits under 
38 U.S.C.A. Chapter 35 are not met.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1966 to November 
1968. 

Service documents show that the veteran served in Vietnam 
from July 1967 to July 1968 and that he was awarded the 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal, Vietnam Service Medal, and Small Arms Expert 
Marksmanship Ribbon.  These documents show that he served in 
the 823rd CES (Civil Engineering Squadron) at Bien Hoa Air 
Base while in Vietnam.

Service medical records are negative for a psychiatric 
disorder.

In correspondence dated in October 1995, in reply to a 
request from the RO in August 1995 for specific information 
concerning claimed stressors in service with regard to the 
veteran's claim for service connection for PTSD, the veteran 
reported that he served in Vietnam from July 1967 to July 
1968 with the 823 "Combat Engineers" (sic) Squadron in Bien 
Hoa and the 3rd Combat Support Group in Tuy Hoa as a heavy 
equipment operator and truck driver.  He related that while 
in Bien Hoa he was under daily rocket and mortar attacks.  He 
described an incident in April or May 1968 in which a 
Vietnamese Hospital was struck by a crippled plane, killing 
everyone inside, after which he had to bulldoze the debris 
filled with body parts.  He reported accidentally killing a 
5-year-old boy during this work.  He also said that in 
February 1968, while on a convoy between Tuy Hoa and another 
location, his unit came under attack, and he mistakenly 
killed an old man and young girl.  He stated that he became 
addicted to heroin and alcohol while in Vietnam.


A death certificate reveals the veteran died in June 1996 and 
that he was dead on arrival at a private hospital.  It was 
noted that an autopsy was performed.  The cause of his death 
on this certificate was not legible.  The death was ruled to 
be the result of natural causes (rather than homicide, 
suicide, accident, or "undetermined").

At the time of the veteran's death, service connection was in 
effect for status post laceration of the right hand, rated 
zero percent.

VA medical reports of the veteran's treatment and evaluations 
in 1995 and 1996 clearly show that he had been diagnosed with 
post-traumatic stress disorder (PTSD).  A report of 
psychological evaluation in November 1995 notes a history of 
heroin addiction since Vietnam, and that he used alcohol and 
marijuana steadily.  Treatment for PTSD since 1995 was noted.

A report of telephone contact between the coroner who signed 
the veteran's death certificate and a VA representative in 
August 1996 notes that the cause of the veteran's death was 
pneumonia.

A report from the coroner dated in October 1996, reveals that 
a copy of the veteran's autopsy and toxicology report were 
sent to the appellant.  The coroner noted that the cause of 
the veteran's death was severe pulmonary congestion with 
consolidation, comparable with acute pneumonitis, non-
bacterial with pending microbiological studies for findings, 
and marked fatty changes (probable early cirrhosis).


In November 1996, the U.S. Army & Joint Services 
Environmental Support Group (now U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) replied to a request 
from the RO for verification of the veteran's claimed 
stressors.  Extracts from Air Base Defense in the Republic of 
Vietnam 1961-1973 were enclosed that indicated attacks on 
Bien Hoa Air Base (AB) and Tuy Hoa Air Base (TH) during the 
veteran's tour of duty.  There was no information concerning 
specific incidents of the veteran, and it was noted that more 
specific information is required for such information, such 
as the location of the incident and the most specific date 
possible, aircraft unit designation, numbers and full names 
of casualties, and other units involved.  It was noted that 
the killing accidentally, or in combat, of civilians was 
extremely difficult to verity.  To research these types of 
incidents an official report would have had to have been 
written and filed.  The extracts do not show that there were 
any reported killings or wounding of people in actions on 
attacks on TH in 1968 while the veteran was in Vietnam.  The 
extracts show that there was one person killed in action in 
April 1968 and 14 people wounded on attacks on BH in April 
1968; and 11 people wounded in action on an attack on BH in 
May 1968.  Other attacks on BH in April and May 1968 do not 
show people were killed or wounded in action.


A report by L. I. Alpert, M.D., dated in February 1997, notes 
that the coroner's findings and radiology and laboratory 
reports on the veteran's death were reviewed.  It was opined 
that the veteran died as a result of an overdose of tricyclic 
antidepressant (Elavil) combined with recent alcohol 
ingestion.  The toxic range values found in the veteran's 
blood by the coroner, in combination with early cirrhosis 
would be sufficient to cause a cardiac arrhythmia or arrest, 
that could account for the acute congestive changes noted in 
the veteran's lungs.  Other than the cirrhosis, the reviewer 
found no evidence of other acute or chronic disease.


The appellant testified at a hearing before the undersigned 
sitting at the RO in March 1999.  She testified to the effect 
that the veteran had severe PTSD with related alcohol and 
drug abuse that caused him to intentionally or accidentally 
overdose as a result of a combination of factors, including 
drinking too much, taking an antidepressant, and having a 
compromised liver that led to a cardiac arrhythmia.  Her 
testimony was to the effect that the veteran had PTSD due to 
stressors while in Vietnam, such as seeing a comrade killed 
while driving a truck on a convoy, seeing a person killed 
from a fall from an aircraft, seeing dead kids in a dump, the 
cleaning of victims and body parts after a helicopter crash, 
and of being lost and mistakenly losing a body he was 
carrying.


B.  Legal Analysis

The appellant's claims for service connection for the cause 
of the veteran's death and DEA benefits under 38 U.S.C.A. 
Chapter 35 are well grounded, meaning they are plausible.  
The Board recognizes that an autopsy was performed on the 
veteran's body after his death and that the report of this 
study is not in the record.  However, there is a summary of 
the coroner's findings, and of the radiology and laboratory 
studies concerning the veteran, in the private medical record 
dated in February 1997.  This record indicates that the 
veteran's death was due to an overdose of Elavil with recent 
alcohol ingestion and early cirrhosis that caused cardiac 
arrhythmia or arrest as claimed by the appellant, and the 
Board finds that the record as a whole supports this 
conclusion.  Under the circumstances, there is no need to 
obtain the report of the veteran's autopsy and the Board 
finds that all relevant evidence has been obtained with 
regard to the claims being considered in this appeal and that 
no further assistance to the appellant is required to comply 
with VA's duty to assist her.  38 U.S.C.A. § 5107(a) (West 
1991).

The appellant asserts that the veteran's overdose of Elavil 
and the combination of other factors that caused his death 
was due to PTSD related to service.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually share in producing death, but rather, 
it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence to the contrary, as conclusive 
evidence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

Some of the evidence indicates that the veteran abused 
alcohol and drugs since service.  Direct service connection 
may not be granted for alcoholism or drug abuse because such 
conditions are considered to be the result of willful 
misconduct.  38 C.F.R. § 3.301(a),(c)(2) (1998).  Prior to 
recent legislation, secondary service connection could be 
granted for disability resulting from the abuse of alcohol or 
drugs.  38 C.F.R. § 3.310(a) (1998).  Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990 (OBRA 1990). Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, amended 
38 U.S.C.A. § 1110, effective for claims filed after October 
31, 1990, to prohibit the payment of compensation for any 
disability that is the result of a veteran's own abuse of 
alcohol, including secondary service connection.  VAOPGCPREC 
2-97.  This amendment, however, does not preclude granting 
secondary service connection for a substance-abuse 
disability.  VAOPGCPREC 2-98 Par. 14 and footnote 1.  See 
Barela v. West, 11 Vet. App. 280 (1998); VAOPGCPREC 7-99.  
Hence, service connection for the cause of the veteran's 
death can be granted if his overdose of medication can be 
linked to PTSD, and if the PTSD can be related to service.

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed inservice stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).  In this case, the VA medical 
reports of the veteran's treatment and evaluations in 1995 
and 1996 provide the required diagnosis of PTSD to satisfy 
the first requirement.  Another required element, is credible 
supporting evidence that the claimed inservice stressor or 
stressors actually occurred.  The opinion of a mental health 
professional or the report of a psychiatric examination may 
not be used to satisfy this requirement.  Cohen, 10 Vet. App. 
128, 142.

If the veteran's claimed stressors are related to combat, his 
lay statements regarding the claimed stressors must be 
accepted as conclusive as to their occurrence and no further 
development for corroborative evidence is required.  
38 U.S.C.A. § 1154 (b) (West 1991); Cohen.  Service 
department evidence that the veteran engaged in combat, such 
as a medal denoting combat participation, is conclusive 
evidence of a combat stressor.  In this case, the service 
department documents do not show that the veteran received 
such medals nor do they indicate that the veteran engaged in 
combat.  Service department extracts received from the 
USASCRUR revealed that there were attacks on the BH Air Base 
where the veteran was stationed while in Vietnam, but these 
extracts do not specifically show that he personally was 
involved in any attack.  And they contradict his statement 
that there were daily attacks while he was there.  After 
consideration of all the evidence, the Board finds that the 
veteran did not participate in combat while in Vietnam.

When the evidence does not indicate that the veteran engaged 
in combat, the claimed inservice stressors must be supported 
by credible supporting evidence.  In this regard, the 
veteran's statements alone, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor.  Dizoglio 
v. Brown, 9 Vet. App. 163 (1996); 38 C.F.R. § 3.304(f). While 
the veteran's statements and the appellant's testimony are to 
the effect that the veteran experienced various inservice 
stressors while in Vietnam, there is no corroborating 
evidence of any of these stressors.  The veteran's statements 
concerning stressors in Vietnam are not credible.  He 
reported seeing numerous deaths in April or May 1968 when a 
plane crash destroyed a Vietnamese Hospital while he was in 
BH, and civilian deaths in an attack in February 1968 while 
he was performing duty in TH, but the extracts obtained from 
the USASCRUR do not corroborate numerous people killed in 
action in April or May 1968 in BH.  While the reported deaths 
may have been civilians, it is unlikely that an official 
report of numerous deaths caused by an attack on a Vietnamese 
Hospital would not have been officially recorded.  Nor did 
the veteran provide specific information concerning his 
alleged stressors in Vietnam that could be corroborated by 
the USASCRUR.  The appellant's testimony regarding the 
veteran's alleged stressors in Vietnam is also not credible 
because this testimony is based on statements of the veteran.  
There is no credible supporting evidence of the veteran's 
alleged stressors in Vietnam, and the Board finds that the 
requirements of 38 C.F.R. § 3.304(f) for service connection 
for PTSD have not been met.

The evidence does not show the presence of an inservice 
stressor to support a diagnosis of PTSD related to service.  
The preponderance of the evidence is against the claim for 
service connection for PTSD.  Hence, service connection for 
alcohol and drug abuse as secondary to this disorder is 
precluded.


The evidence establishes that the veteran's death was caused 
by overdose of Elavil with alcohol ingestion and early 
cirrhosis that caused heart arrhythmia or attack.  As noted 
above, the preponderance of the evidence is against granting 
service connection for PTSD with secondary alcohol and drug 
abuse.  Nor is there any evidence showing that the veteran's 
status post laceration of the right hand, his only service-
connected disability, caused or substantially contributed to 
his death.

There is no allegation, and the evidence does not appear to 
suggest, that the veteran would have been entitled to a total 
disability rating for compensation purposes for ten or more 
years immediately preceding his death, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  See Green v. Brown, 10 Vet. App. 111 
(1997).  The Board notes that the evidence indicates the 
veteran was working into the 1990's.

With regard to the claim for DEA benefits under 38 U.S.C.A. 
Chapter 35, for purposes of these benefits, the term 
"eligible person" means a child, spouse or surviving spouse 
of a person who (i) died of a service-connected disability, 
(ii) has a total disability permanent in nature resulting 
from a service-connected disability, or who died while a 
disability so evaluated was in existence, or (iii) at the 
time of application for benefits under this chapter is a 
member of the Armed Forces serving on active duty listed, 
pursuant to section 556 of title 37, and regulations issued 
thereunder, by the Secretary concerned in one or more of the 
following categories and has been so listed for a total of 
more than ninety days: (A) missing in action, (B) captured in 
line of duty by a hostile force, or (C) forcibly detained or 
interned in line of duty by a foreign government or power.  
38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.

The evidence does not show that the veteran met any of the 
above criteria for survivors' eligibility for DEA benefits 
under 38 U.S.C.A. Chapter 35.  The preponderance of the 
evidence is against this claim, and it is denied.

Since the preponderance of the evidence is against the claims 
for service connection for the cause of the veteran's death 
and DEA benefits under 38 U.S.C.A. Chapter 35, the benefit of 
the doubt doctrine is not for application with regard to 
these claims.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA benefits under 38 U.S.C.A. Chapter 35 is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

